Citation Nr: 0207531	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for varicose veins, right 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 
1980, from August 1981 to June 1989, and from October 1989 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In March 1999 the veteran provided oral testimony at hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) at the RO.  A transcript of the hearing 
testimony has been associated with the claims file.

In a decision dated in September 1999, the Board held that 
the veteran was entitled to service connection for major 
depression and remanded the issue of service connection for 
varicose veins for additional development.  The RO completed 
the requested development and returned the case to the Board.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  The veteran's varicose veins, right leg, were first 
manifest during his military service.


CONCLUSION OF LAW

The veteran's varicose veins, right leg, were incurred during 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The new statute 
amended and clarified VA's duties to notify and to assist 
claimants, and is applicable to claims pending at the time of 
its enactment, including the present claim before the Board.  
VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

VA has met its duties to notify and to assist the veteran 
under the VCAA.  The Board therefore finds that disposition 
of the claim at this time is appropriate.


Criteria.  In order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where a veteran served ninety days or more during a period of 
war or during service after December 31, 1946, and a 
cardiovascular disease becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

Factual Background.  Service medical records are entirely 
silent regarding varicosities on either leg.

VA outpatient treatment records reflect that when the veteran 
was seen in April 1992, it was noted that veins were standing 
out on the back of his right leg and that the right calf was 
tender.  The physician noted that the veteran had a history 
of varicose veins since the early 20's (veteran was born in 
January 1959).  Examination of the right lower extremity 
revealed numerous varicosities.

A report of a VA neurological examination conducted in 
September 1993 reflects that the examiner noted significant 
venous varicosities in the right lower extremity.  A vascular 
or dermatologic evaluation was recommended with respect to 
the varicosities in the right lower extremities.

VA progress notes reflect that the veteran was seen in 
October 1993 at a surgical clinic for complaints of varicose 
veins for 2 1/2 years which were getting worse.  Examination 
of the right leg revealed protruding veins.  The physician 
reported that the veteran would need to have the varicose 
veins stripped.  The veteran was to return for further 
testing and surgery.

A VA hospital summary reflects that the veteran was 
hospitalized in December 1993 for varicose vein ligation of 
the right leg.  It was reported that the veteran had a 
history of varicose veins of the right leg which had been 
increasing in size with increasing pain over the last 2 1/2 
years.  A duplex scan of the deep venous system in November 
1993 had shown no deep vein thrombosis (DVT).  Upon 
admission, examination revealed numerous varicosities of the 
right lower extremity with one large, dilated vein in the 
posterior calf.  The veteran underwent varicose vein ligation 
of the right leg and did well post-operatively.

The veteran filed a claim for service connection for varicose 
veins in the right leg in July 1995.  He reported that the 
varicose veins were due to his extensive work in 
compression/decompression chambers.  He stated that he went 
through these training exercises twice a week for 10 years.  
He later reported that he first started noticing varicose 
veins after 6 to 8 years of high altitude chamber flights.

A VA vascular arteriogram/venogram dated in March 1996 
reported no evidence of deep or superficial vein thrombosis 
of either extremity.  Right and left iliac, femoral, 
popliteal, tibial, and greater saphenous veins were all 
patent with normal spontaneous flow, respiratory variation, 
augmentation and compressibility.  There was evidence of 
chronic thrombosis of the right lesser saphenous vein with 
varicosities associated.  Venous refilling times were 
abnormal consistent with venous valvular reflux and 
insufficiency of both lower extremities.  

In March 1999 the veteran testified at a hearing before the 
Board member who is rendering a decision in this case.  The 
veteran testified that he first noticed the development of 
varicose veins in 1988 and 1989.  They did not bother him at 
that time and he did not think they were important.  He first 
discussed varicose veins with a doctor after discharge at the 
VA Hospital in Louisville, Kentucky.  In his opinion the 
varicose veins were caused by his military occupation as a 
high altitude pressure chamber technician.  However, he did 
not have any medical evidence or doctor's statement to 
support his claim.  He believed he could get some medical 
opinions from Wright-Patterson Air Force Base flight 
surgeons.

The veteran also testified to reading a report by George 
Washington University regarding the effects of exposure to 
high altitude over a long period of time.  The report 
indicated a significant possibility of an increased affect on 
the veins and on the lower extremities.  The report was in 
the New England Journal of Medicine, but he could not recall 
the date or title.  

The Board member asked the veteran about his medical 
background.  It was determined that he attended hospital 
corpsman school, then Aviation Medicine Technician training 
to learn to do flight physicals, and then Aviation Physiology 
School for training for the high altitude chamber.  He 
considered his training to be comparable to a licensed 
practical nurse or EMT.  

In September 1999 the Board remanded this matter to obtain 
information from the veteran regarding treatment of his 
varicose veins as well as a copy of the George Washington 
University Report he mentioned at his hearing.  In addition, 
the veteran was to be accorded an examination and the 
examiner was to offer an opinion as to whether it was at 
least as likely as not that varicose veins had their 
inception before the veteran was released from service in 
December 1990.  If the examiner was of the opinion that the 
varicose veins were not present prior to the veteran's 
release from service, the examiner was to offer opinions as 
to whether they became manifest during the one-year 
presumptive period or were related to his exposure to high 
altitude exposure.

The veteran was accorded an examination for disability 
evaluation purposes by VA in January 2000.  The report of 
this examination reflects that the examiner noted that the 
veteran was in service until 1990 and was involved in 
barometric chamber exercises.  The examiner indicated that 
the veteran's high altitude activities may have temporarily 
worsened his varicosities.  The examiner concluded that the 
onset of the veteran's varicose veins was prior to 1990.

The veteran was again accorded a VA examination in October 
2000.  The report of this examination reflects that the 
examiner reported that the service medical records did not 
reveal any evidence of symptoms of varicosities in the lower 
extremities and opined that it was unlikely that varicosities 
were present up to one-year post discharge from active duty.  
The examiner noted that the veteran cited a 2-1/2 year 
history of symptoms prior to venous ligation surgery in 1993 
but that there was no documentation to support this claim.  
The examiner stated that review of the medical literature 
revealed no association between high altitude exposure and 
the subsequent development of varicose veins and that it was 
highly unlikely that the veteran's varicose veins were 
related to high altitude exposure.


Analysis.  The veteran entered military service in June 1977 
and completed hospital corpsman training, aviation medicine 
technician training, and aerospace physiology technician 
training.  Service records reflect that while assigned to 
general duty as a corpsman on a surgical ward, worked closely 
with professional personnel and was assigned complete daily 
patient care.  While assigned to an Aviation Medicine Section 
as an Aerospace Medicine Technician from 1978 until 1980, he 
performed preliminary work-ups on all types of physical 
examinations and his duties included performance of various 
diagnostic tests and procedures.  In October 1980, it was 
reported that he was an instructor/observer for low pressure 
chamber testing for which he received hazardous duty 
incentive pay.  He served as a Naval Aviation Physiology 
Technician, functioning as instructor/observer for the low 
pressure chamber training device until February 1990 when he 
received his second diagnosis of Type II Decompression 
Sickness and was forced to convert to an aviation medicine 
technician.  As noted above, he was released from service in 
December 1990.

The service medical records are entirely silent as to any 
treatment or diagnosis of varicose veins.  The first post-
service medical evidence of varicose veins is dated in April 
1992, about 1 year and 4 months after the veteran's final 
release from service.

However, as the Board noted in its decision of September 
1999, given the veteran's training and background, his 
statements and testimony about having varicose veins during 
his period of active duty must be accorded more weight than 
mere lay statements; the veteran is competent to identify the 
existence of a medical condition - i.e., varicose veins - 
during his period of active duty.  See Goss v. Brown, 9 Vet. 
App. 109, 115 (1996).  Significantly, the Board also held 
that the veteran's testimony was entirely credible.  Given 
the fact that there was no finding of varicose veins on the 
veteran's discharge examination, the Board remanded the case 
to obtain an opinion from a medical professional as to 
whether the veteran's varicose veins had their inception 
during service.

In January 2000, a VA physician, after eliciting a history 
from the veteran as to his varicose veins, concluded that the 
onset of the veteran's varicose veins was prior to 1990, that 
is, prior to the veteran release from service.

The Board in September 1999 had specifically noted that the 
etiology of the veteran's varicose veins is irrelevant if it 
is determined that the varicose veins began while the veteran 
was in service.  Nevertheless, the RO arranged for the 
veteran to be scheduled for another examination in October 
2000.  The report of this examination reflects that the 
examiner concluded that the etiology of the veteran's 
varicose veins was not related to high altitude exposure.  
This examiner also reported that the veteran did not have 
symptoms of varicosities while he was on active duty and that 
there was no documentation to support the 2-1/2 year history 
of symptoms given at the time of the 1993 venous ligation 
surgery.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Medical evidence is needed to demonstrate the 
existence in service of a chronic condition if the disability 
is of a type that requires medical expertise to demonstrate 
its existence, but not if the disability is of the type as to 
which lay observation is competent to identify its existence.  
Additionally, even if varicose veins are the type of 
condition which requires medical expertise to demonstrate its 
existence, such evidence need not be contemporaneous with the 
time period to which it refers, i.e., post-service evidence 
can establish the existence in service of varicose veins.  
See Savage, supra.

With regard to the opinions expressed by the physician who 
examined the veteran in October 2000, the Board notes that 
the veteran does not assert that he had symptoms of 
varicosities while he was on active duty -- only that the 
onset of the varicosities was while he was on active duty.  
He testified in March 1999 that he first noticed the 
development of varicose veins in 1988 and 1989 but that they 
did not bother him at that time.  The veteran asserts that he 
had asymptomatic varicose veins prior to his release from 
service.  Likewise, the veteran has never asserted that he 
sought medical attention for his varicose veins prior to 
April 1992, about 1 year and 4 months after his release from 
service.  The fact that there is no contemporaneous 
documentation of varicose veins during service or until April 
1992 is not dispositive of this claim.  As discussed above, 
the existence of a chronic condition need not be established 
by documentation created during service or during the 
presumptive period.  Post-service evidence can establish the 
existence in service of varicose veins.  Savage, supra.  

The veteran has provided competent and credible testimony 
that his varicose veins were visible prior to his release 
from service and a VA physician who listened to the veteran's 
account concluded that the onset of the veteran's varicose 
veins was prior to his release from service.  In view of the 
veteran's credible and competent testimony as to his 
observation of varicose veins prior to his release from 
service, coupled with the opinion of a medical professional 
who had an opportunity to listen to the veteran's account of 
the history of his varicose veins, the Board concludes that 
the veteran's varicose veins, right leg, were incurred in 
service.


ORDER

Service connection for varicose veins, right leg, is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

